Citation Nr: 1643428	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  05-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability for the periods from December 9, 2002, to May 19, 2010, from October 7, 2011, to December 29, 2011, and after April 26, 2013.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability prior to January 5, 2009, in excess of 30 percent for the periods from January 5, 2009, to August 23, 2009, and from October 1, 2009, to May 19, 2010, and in excess of 30 percent for status post total knee replacement after April 26, 2013.


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant (Substitute)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran and has been accepted as the substitute in his appeal.  The Veteran served on active duty including from June 1, 1973, to June 27, 1973; from September 11, 1979, to December 11, 1979, from May 19, 2010, to October 6, 2011, and from December 29, 2011, to April 25, 2013.  The issues for appellate review have been revised to reflect discontinued VA payments during periods of active duty service.  The Veteran died in August 2014.

The right knee increased rating issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded for additional development in October 2009, March 2012, and August 2013.  In a September 2014 decision the Board dismissed the Veteran's appeal as to the right knee for lack of jurisdiction due to his death.  

The Board notes that the left knee increased rating issue arose from a May 2009 rating decision which granted an increased 30 percent rating effective from January 5, 2009.  A March 2010 rating decision granted a temporary total rating from August 24, 2009, to September 30, 2009, under the provisions of 38 C.F.R. § 4.30.  The issue was addressed in an April 2010 statement of the case and perfected for appellate review in May 2010.  A January 2012 rating decision, in pertinent part, granted an increased schedular 100 percent rating for a left total knee replacement effective from October 7, 2011, to December 29, 2011.  A 30 percent rating was assigned effective from April 26, 2013.  Special monthly compensation was awarded for applicable periods from August 24, 2009, and a combined 100 percent service-connected disability rating has been assigned for applicable periods from October 7, 2011.  The Veteran was notified by correspondence dated in November 2012 of a proposed rating decision to increase his left knee disability rating to 60 percent; however, a December 2013 supplemental statement of the case found the proposed increase was not warranted based upon the receipt of additional evidence.  The left knee 30 percent increased rating issue was addressed in a September 2015 supplemental statement of the case.

In March 2008, the Veteran and the substitute appellant presented testimony at a personal hearing as to the right knee issue before a Veterans Law Judge who is not available to participate in this decision.  A copy of the transcript of that hearing, however, is of record.  The Board notes that in statements provided in March 2016 the substitute appellant withdrew her request for a hearing and reported her desire to represent herself in the appeal.  The Board further finds her statements as to the desire to avoid further delay in a decision sufficient to waive her rights to an additional hearing as to the right knee issue and for further Agency of Original Jurisdiction (AOJ) consideration of the issues on appeal.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's right knee disability for the periods from December 9, 2002, to May 19, 2010, from October 7, 2011, to December 29, 2011, and after April 26, 2013, was manifested by degenerative joint disease with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of flexion limited to 30 degrees.

2.  The evidence demonstrates that the Veteran's left knee disability prior to January 5, 2009, was manifested by degenerative joint disease with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of extension limited to 15 degrees.

3.  The evidence demonstrates that the Veteran's left knee disability from January 5, 2009, to August 23, 2009, and from October 1, 2009, to May 19, 2010, was manifested by degenerative joint disease with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of extension limited to 30 degrees.

4.  The evidence demonstrates that the Veteran's left knee disability, status post total knee replacement, after April 26, 2013, was manifested by intermediate degrees of residual weakness, pain, and limitation of motion without evidence of chronic residuals consisting of severe painful motion or weakness, ankylosis, or extension limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability for the periods from December 9, 2002, to May 19, 2010, from October 7, 2011, to December 29, 2011, and after April 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

2.  The criteria for a rating in excess of 10 percent for a left knee disability prior to January 5, 2009, in excess of 30 percent for the periods from January 5, 2009, to August 23, 2009, and from October 1, 2009, to May 19, 2010, and in excess of 30 percent for status post total knee replacement after April 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See VA correspondence dated in December 2002, July 2005, August 2006, March 2009, September 2011, and November 2011.  Neither the Veteran, nor the substitute appellant, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although a January 2014 VA examination did not identify the recorded motions as active, passive, and in weight bearing, the Veteran is deceased and unavailable for examination.  But see Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating for one year after implantation of the prosthesis.  The 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Following the one year period, the residuals of a knee replacement are rated 60 percent rating where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a (2015).  

Diagnostic Code 5256 applies to ankylosis of the knee, and provides a 40 percent rating for extremely unfavorable ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees; and, a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9-2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).

By way of history, VA records show service connection was established for a right knee disability in an October 2004 rating decision with a 10 percent rating effective from December 9, 2002, the date of receipt of the initial claim.  The Veteran subsequently perfected his appeal from the initial rating.  A January 2006 rating decision granted service connection for a left knee disability as secondary to the right knee disability with a 10 percent rating effective from November 15, 2005.  On January 5, 2009, VA received the Veteran's increased rating claim for the left knee disability.  The Veteran and the substitute appellant provided testimony and statements as to manifest knee impairments in support of the appeal.

VA joints examination in December 2002 noted a diagnosis of right knee pain likely due to a lateral meniscus tear.  The examiner noted the Veteran's right knee motion was from 0 to 140 degrees.  There was no evidence of effusion.  There was stability in the anterior, posterior, and varus/valgus directions.  There was lateral joint line tenderness greater than medial joint line tenderness.  There was no patellofemoral pain or crepitus.  Quadriceps strength was 4+/5, bilaterally.  VA general medical examination in December 2002 included a diagnosis of right knee medial meniscal tear at the posterior end.  The examiner noted that range of motion of the knee was slightly restricted due to tenderness secondary to a torn posterior medial ligament.

VA treatment records show a May 2005 magnetic resonance imaging (MRI) scan revealed mild degenerative changes at the right knee, but no radiographic evidence of a tear at either meniscus.  VA examination in May 2005 included a diagnosis of bilateral degenerative joint disease of the knees including the menisci.  It was noted the Veteran stated he had constant sharp pain increased with exercise or weightbearing activities, including standing or walking for prolonged periods.  He stated his stiffness and swelling of the bilateral knees was constant.  He denied any heat, redness, locking, or flare-ups.  He reported having right knee instability approximately twice a year with falls occasionally.  Repetitive use increased the pain, stiffness, swelling, and crepitus.  It was noted he was currently employed as a case worker for the governor's office.  The right knee disorder affected his usual occupation in that the job required a lot of walking that increased his pain and swelling.  An examination of the knees revealed bilateral knee extension to 0 degrees with end range pain and flexion to 50 degrees without pain and to 70 degrees with pain.  After repetitive use, right knee flexion decreased to 30 degrees without pain and 50 degrees with pain.  Left knee flexion was measured at 50 degrees with end range pain.  There was minimal bilateral laxity to the anterior drawer test.  The examiner noted that although the Veteran could not obtain 90 degrees of flexion upon testing, when he sat up after the examination on the edge of the table his knees obtained a 90 degree passive range of motion.  This angle was also observed during the initial interview when he was sitting in the chair.

VA treatment records dated in August 2005 noted the Veteran had an antalgic gait and used bilateral neoprene knee braces.  Apprehension testing was positive to both knee.  There was full active range of motion without crepitus.  The collateral and cruciate ligaments were stable.  The diagnosis was bilateral chondromalacia patella.

VA examination in December 2005 included diagnoses of bilateral patellofemoral syndrome and bilateral degenerative joint disease of the knees.  Range of motion studies revealed extension to 0 degrees and flexion to 90 degrees, bilaterally.  Motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was crepitus, bilaterally.  The knees were stable.

Private treatment records dated in August 2006 noted pain in both knees was severe, estimated as 6/10, with perhaps the left worse than the right.  It was noted the Veteran stated both knees swell and that he found it difficult to climb steps.  He denied locking, but stated the left knee gave way.  A cane was necessary sometimes and he used knee braces.  There was full range of motion of the right knee without swelling, tenderness, instability, atrophy, apprehension, or crepitus.  The left knee had full range of motion without swelling, instability, apprehension, crepitus, or atrophy.  There was exquisite medial joint line tenderness.  Apley grind maneuver was positive for medial pain in both knees.  An August 2006 MRI revealed a medial meniscal tear and patellofemoral arthropathy.  

VA treatment records dated in September 2006 noted the Veteran complained of increasing pain in the left knee and stated he felt like his knee gave out on him occasionally due to pain.  He denies any specific symptoms as far as locking of his knee, but complained that his legs were becoming weaker.  Left knee range of motion was from 0 to about 100 degrees.  He is stable to varus and valgus stress.  Lachman and posterior drawer testing was negative, but he guarded quite a bit making it difficult to get a good ligamentous examination.  There was minimal effusion and diffuse tenderness over the knee, more specifically over the medial joint line and the patellofemoral joint area.  Radiographs of the left knee revealed some minimal degenerative joint changes.  Private records show he underwent surgical repair medial meniscus tear of the left knee in October 2006.

VA examination in October 2006 noted the Veteran denied constant pain, stiffness, swelling, heat, redness, instability, or locking.  Aggravating factors included standing more than a few minutes, bending his knee, walking, and stairs causing flare-up pain that was severe, 10/10, that occurred every day and lasted one to two hours.  Flexion of the right knee was pain free from 0 to 40 degrees and with pain from 40 to 55 degrees.  The left knee was pain free from 0 to 32 degrees and with pain was from 32 to 38 degrees.  Extension was to 0 degrees midline.  The range of motion of the bilateral knees was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  The knees were stable with negative anterior and posterior varus/valgus and Lachman stressing.  McMurray's testing could not be performed on the left secondary to recent surgery, but on the right was negative.  The examiner stated the findings could not explain the severe lack of range of motion for the right knee.  X-ray studies in September 2006 revealed mild degenerative changes to the knees.  The diagnoses included bilateral degenerative joint disease of the knees and bilateral meniscus degeneration with surgical intervention of the left.  

Private treatment records dated in November 2006 and March 2007 noted the Veteran continued to have pain and stiffness in his left knee.  There was some locking and catching.  It was noted that due to pain he could not flex the knee farther than 60 degrees.  There was no swelling or instability.  There was two centimeters of atrophy to the left distal quadriceps.  The arthroscopic portals were well healed.  An April 2007 report noted continual left knee pain with some swelling, but a full range of motion.  The knee was in varus.  A February 2008 report noted full range of motion to the right knee without any joint line tenderness, obvious effusion, or instability.  A February 2008 MRI revealed a posterior horn medial meniscal tear, but X-ray examination revealed no obvious osteoarthritis.  A diagnosis of internal derangement of the right knee was provided.  Varus was noted to the knees in September 2008 with medial tenderness on palpation of the left knee.  There was no effusion or instability to either knee.  

On VA examination in April 2009 the Veteran complained of knee pain on a daily basis, left more than right, accompanied by locking, instability, and swelling.  There was a moderate degree of bony swelling, but no knee pain on patellar compression.  He lacked 15 degrees of full extension and could flex to 110 degrees on the right knee.  On the left knee he lacked 20 degrees of full extension and could flex to 90 degrees only.  All motion was characterized by end of range pain, but was not additionally limited following repetitive use.  Both knees were stable to Lachman and drawer tests.  There was pain on varus and valgus stress, bilaterally.  The right knee was tender over the medial and lateral aspects and the left knee was tender over the lateral aspect.  A moderate degree of crepitus was noted in the knees, but McMurray tests were negative.

Private treatment records dated in June 2009 noted walking was limited to not more than 10 minutes.  There had been some swelling and night pain.  An examination revealed left knee range of motion from 0 to 90 with flexion limited because of pain.  There was some tenderness medially.  Apley grind maneuver was positive. Reports dated in August 2009 show the Veteran underwent left knee surgical repair of a medial meniscus tear.  An October 2009 report noted active range of motion of the left knee to 115 degrees.  

Service treatment records dated in January 2011 show the Veteran underwent a left mini-total knee replacement.  A July 2011 report noted pain estimated as 6/10 and observations, altered gait and left knee swelling, were consistent with his subjective complaints.  There were no other significant observations.  Palpation revealed diffuse tenderness.  Active left knee range of motion was from 5 degrees to 105 degrees and passive range of motion was from 0 to 110 degrees.  There was some break away weakness and required some encouragement.  Gait was significantly altered.

VA examination in December 2011 included a diagnosis of bilateral degenerative joint disease.  The Veteran complained of left knee stiffness, weakness, and pain, but stated the right knee was doing pretty well.  He denied flare-ups that impaired knee function.  Right knee flexion was to 140 degrees or greater with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  Left knee flexion was to 105 degrees with objective evidence of painful motion at 90 degrees.  Extension ended at 5 degrees with no objective evidence of painful motion.  Repetitive-use testing revealed no additional limitation of motion.  

There was disturbance of locomotion and interference with sitting, standing, and weight-bearing on the left, but no functional loss to the right lower extremity.  There was tenderness or pain to palpation to the joint line or soft tissues of the left knee.  Muscle strength testing was 5/5 on right knee flexion and extension and 4/5 on the left.  Joint stability testing was normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the Veteran underwent a total knee arthroplasty in January 2011 with intermediate degrees of residual weakness, pain, and limited motion  No scars were painful and/or unstable, nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  The examiner stated the Veteran walked with a cane regularly, but that his knee disorder did not impact his ability to work.

Service treatment records dated in April 2012 noted there was no right knee effusion, erythema, or deformity.  There was no tenderness on palpation.  Motion was normal with no medial or lateral instability.  Anterior drawer and posterior drawer signs were negative.  Passive motion of the left knee was decreased with flexion to only 95 or 100 degrees and lacked a few degrees of full extension.  There was no erythema or deformity.  There was no tenderness on palpation and no medial or lateral instability.  Anterior drawer and posterior drawer signs were negative.

VA examination July 2012 noted degenerative joint disease of the left knee with progressive pain and loss of function.  Subjective complaints included pain with instability and swelling, but no locking.  His functional impairment was difficulty negotiating steps, difficulty ambulating on uneven terrain, problems kneeling, and problems with weight bearing.  The problem gave him trouble on a daily basis, worse with over-activity.  He used a cane and a knee brace.  Examination revealed motion from 0 to 90 degrees on the left knee with pain throughout the range of motion.  The range of motion was not additionally limited following repetitive use.  Lachman's and drawer tests were normal.  Varus and valgus stress was abnormal with moderately severe laxity of the collaterals.  There was tenderness, crepitation, and a positive McMurray's test of the left knee and the quadriceps on the left were weak.  The diagnoses included degenerative joint disease of the left knee, moderately severe instability of the left knee, and total left knee replacement. 

Service treatment records dated in January 2013 noted the Veteran had continued pain and swelling along with decreased range of motion and weakness to the left knee.  He lacked roughly 5 degrees of extension and flexion to only 95 degrees with significant pain.  The examiner stated that at that point, two years after surgery, it was not likely the knee would progress to any significant extent.

VA examination in January 2014 included diagnoses of bilateral degenerative joint disease.  It was noted the Veteran had developed osteoarthritis in his left knee and subsequently underwent a left total knee arthroplasty.  He complained effusions and pain since his surgery.  He denied flare-ups that impacted the function of the knee.  Range of motion studies on the right revealed extension to 0 degrees with pain at 5 degrees and flexion to 100 degrees with pain at 95 degrees.  On the left there was extension to 5 degrees with pain at 15 degrees and flexion to 95 degrees with pain at 90 degrees.  Post-test right knee extension was to 5 degrees and flexion was to 100 degrees.  On the left extension was to 5 degrees and flexion was to 95 degrees.  There was no additional limitation in motion following repetitive-use testing.  

There was functional loss, functional impairment, or additional limitation of motion with contributing factors including less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing, bilaterally.  Swelling was a contributing factor on the right and deformity on the left.  There was no tenderness or pain to palpation for the joint line or soft tissues of the knees.  Muscle strength testing was 4/5 and joint stability tests were normal, bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted he had a meniscus (semilunar cartilage) condition, a meniscal tear, with no residual signs and/or symptoms due to a meniscectomy.  The residuals of his left total knee joint replacement included intermediate degrees of residual weakness, pain, or limitation of motion.  No residual scars were painful and/or unstable, nor was the total area of all related scars greater than 39 square centimeters.  Assistive devices as a normal mode of locomotion, although occasional locomotion by other methods may be possible, included a cane with constant use.  X-ray studies documented degenerative or traumatic arthritis on the left, but no evidence of patellar subluxation.  The examiner stated the knee condition impacted his ability to work in that he would have difficulty with employment that would entail prolonged ambulation and standing, bending/squatting movements. 

Based upon the evidence of record, the Board finds that the Veteran's right knee disability for the periods prior to May 19, 2010, from October 7, 2011, to December 29, 2011, and after April 26, 2013, was manifested by degenerative joint disease with limitation of motion objectively confirmed by satisfactory evidence of painful motion without probative evidence of flexion limited to 30 degrees, limitation of leg extension to a separate compensable degree, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261 (2015).  There was evidence of meniscal tears and some instability, but no indication of at least slight subluxation or lateral instability, frequent episodes of locking due to dislocated semilunar cartilage or cartilage removal, nor compensable scarring for a separate rating.  See 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5257, 5258, 5259, 7804, 7805 (2015).  

The Board notes that VA examination in May 2005 noted minimal bilateral laxity to the anterior drawer test and flexion decreased to 30 degrees after repetitive use testing, that an October 2006 VA examination revealed pain-free flexion only to 40 degrees, and that an April 2009 VA examination noted the lack of 15 degrees from full extension.  However, the overall evidence of record does not support ratings at these levels of impairment.  It is significant to note that the May 2005 examiner reported that when observed outside of the context of testing it was observed the Veteran could obtain 90 degrees of flexion in passive range of motion and that the October 2006 examiner stated that the objective findings could not explain the severe lack of range of motion for the right knee.  There was also no evidence of more severe limitations of right knee extension or flexion nor subluxation or lateral instability to the right knee upon the other objective VA and non-VA examinations of record.  A rating in excess of 10 percent for the Veteran's right knee disability for the periods prior to May 19, 2010, from October 7, 2011, to December 29, 2011, and after April 26, 2013, must be denied.

The Board further finds that the evidence demonstrates that the Veteran's left knee disability prior to January 5, 2009, was manifested by degenerative joint disease with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of extension limited to 15 degrees without probative evidence of flexion limited to a separate compensable degree, ankylosis, at least slight subluxation or lateral instability, frequent episodes of locking due to dislocated semilunar cartilage or cartilage removal, nor compensable scarring for a separate rating.  The Board notes that under the provisions of 38 C.F.R. § 3.400(o) an increased rating may be assigned up to one year prior to VA's receipt of a claim when it is factually ascertainable that an increase occurred.  The pertinent evidence during the one year period applicable in this case includes no such factually ascertainable evidence.  In fact, private treatment records dated in April 2007 noted left knee pain with some swelling, but a full range of motion.  A September 2008 report noted varus with medial tenderness on palpation of the left knee without effusion or instability.  Therefore, a rating in excess of 10 percent for the left knee disability prior to January 5, 2009, must be denied.  

The Board also finds the evidence demonstrates that the Veteran's left knee disability from January 5, 2009, to August 23, 2009, and from October 1, 2009, to May 19, 2010, was manifested by degenerative joint disease with limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of extension limited to 30 degrees, limitation of leg flexion to a separate compensable degree, ankylosis, at least slight subluxation or lateral instability, frequent episodes of locking due to dislocated semilunar cartilage or cartilage removal, nor compensable scarring for a separate rating.  The pertinent evidence shows that on VA examination in April 2009 the Veteran complained of left knee pain on a daily basis, accompanied by locking, instability, and swelling.  He lacked 20 degrees of full extension and could flex to 90 degrees only.  All motion was characterized by end of range pain, but was not additionally limited following repetitive use.  Both knees were stable to Lachman and drawer tests.  Private treatment records dated in June 2009 noted left knee range of motion from 0 to 90 with flexion limited because of pain.  Subsequent to left knee surgical repair of a medial meniscus tear in August 2009, active range of motion of the left knee to 115 degrees was noted in an October 2009 report.  Therefore, a rating in excess of 30 percent for the left knee disability from January 5, 2009, to August 23, 2009, and from October 1, 2009, to May 19, 2010, must be denied.  

The Board additionally finds that the evidence demonstrates that the Veteran's left knee disability, status post total knee replacement, after April 26, 2013, was manifested by intermediate degrees of residual weakness, pain, and limitation of motion without evidence of chronic residuals consisting of severe painful motion or weakness, ankylosis, or extension limited to 30 degrees, ankylosis, nonunion of the tibia or fibula with loose motion, nor compensable scarring for a separate rating.  The medical evidence includes service treatment records dated in January 2011 showing the Veteran underwent a left mini-total knee replacement and a July 2011 report noting active left knee range of motion was from 5 degrees to 105 degrees and passive range of motion was from 0 to 110 degrees.  There was some break away weakness and gait was significantly altered.  

On VA examination in December 2011 noted the Veteran complained of left knee stiffness, weakness, and pain, but denied flare-ups that impaired knee function.  Left knee flexion was to 105 degrees with objective evidence of painful motion at 90 degrees and extension ended at 5 degrees with no objective evidence of painful motion.  Repetitive-use testing revealed no additional limitation of motion.  There was disturbance of locomotion and interference with sitting, standing, and weight-bearing on the left.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the Veteran underwent a total knee arthroplasty in January 2011 with intermediate degrees of residual weakness, pain, and limited motion  No scars were painful and/or unstable.  The examiner stated the Veteran walked with a cane regularly, but that his knee disorder did not impact his ability to work.  On examination in April 2012 passive motion of the left knee was decreased with flexion to only 95 or 100 degrees and there was a lack of a few degrees of full extension.  There was no erythema, deformity, tenderness on palpation, and no medial or lateral instability.  

VA examination July 2012 noted degenerative joint disease of the left knee with progressive pain and loss of function.  Subjective complaints included pain with instability and swelling, but no locking.  A functional impairment was identified as difficulty negotiating steps, difficulty ambulating on uneven terrain, problems kneeling, and problems with weight bearing.  An examination revealed motion from 0 to 90 degrees on the left knee with pain throughout the range of motion, but not additionally limited following repetitive use.  Varus and valgus stress was abnormal with moderately severe laxity of the collaterals.  The diagnoses included degenerative joint disease of the left knee, moderately severe instability of the left knee, and total left knee replacement.  A January 2013 report noted continued pain and swelling along with decreased range of motion and weakness to the left knee.  The Veteran lacked roughly 5 degrees of extension and flexion was to 95 degrees with significant pain.  

On VA examination in January 2014 the Veteran complained effusions and pain since his surgery, but denied flare-ups that impacted the function of the left knee.  Range of motion studies on the left revealed extension to 5 degrees with pain at 15 degrees and flexion to 95 degrees with pain at 90 degrees.  After repetitive-use testing left knee extension was to 5 degrees and flexion was to 95 degrees.  There was no additional limitation in motion following repetitive-use testing.  There was functional loss, functional impairment, or additional limitation of motion with contributing factors including less movement than normal, weakened movement, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, interference with sitting, standing and weight-bearing, and deformity.  Muscle strength testing was 4/5 and joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the residuals of the left total knee joint replacement included intermediate degrees of residual weakness, pain, or limitation of motion.  It was noted the knee condition impacted the Veteran's ability to work in that he would have difficulty with employment that would entail prolonged ambulation and standing, bending/squatting movements.

Although VA examination July 2012 revealed left knee motion from 0 to 90 degrees on the left knee with pain throughout the range of motion and moderately severe instability, the overall evidence of record does not support ratings at a higher level of impairment.  The July 2012 findings are found to be an anomaly or not indicative of a chronic impairment as they are inconsistent with the VA and non-VA left knee disability findings before and after that examination.  The Board finds that the evidence demonstrates that the Veteran's left knee disability, status post total knee replacement, was manifested by intermediate degrees of residual weakness, pain, and limitation of motion without evidence of chronic residuals consisting of severe painful motion or weakness, ankylosis, or extension limited to 30 degrees, ankylosis, nonunion of the tibia or fibula with loose motion, nor compensable scarring for a separate rating.  Therefore, a rating in excess of 30 percent for the left knee disability after April 26, 2013, must be denied.  

The Board acknowledges that the Veteran and the substitute appellant are competent to report symptoms of knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected knee disabilities has been provided by VA medical professionals who examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than any subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  Although the Veteran complained of knee problems, there was no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected her ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The presently assigned ratings adequately represent the Veteran's degree of knee impairments based upon the overall evidence of record including during flare-ups.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for increased ratings.

Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

VA records show service connection was established during the Veteran's lifetime for a mood disorder due to general medical condition (70 percent); degenerative joint disease of the lumbar spine with spondylolisthesis and osteopenia (40 percent); degenerative joint disease of the left knee, status post total knee replacement (30 percent); torn meniscus of the right knee (10 percent); posttraumatic arthritis and deformity of the right acromioclavicular joint with impingement (0 percent); pinguecula (0 percent); surgical scars to the right shoulder and left knee (0 percent); lumbar radiculopathy to the right lower extremity (0 percent); and lumbar radiculopathy to the left lower extremity (0 percent).  The schedular evaluations in this case are not shown to have been inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners in the matters addressed on appeal clearly noted the Veteran's manifest symptoms and impairments due to these disorders.  The Board further finds that statements as to employment problems are adequately reflected in the combined 100 percent schedular service-connected disability award.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee, status post total knee replacement, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


